
	

114 HR 2061 : Equitable Access to Care and Health Act
U.S. House of Representatives
2015-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 2061
		IN THE SENATE OF THE UNITED STATES
		September 29, 2015Received; read twice and referred to the Committee on FinanceAN ACT
		To amend section 5000A of the Internal Revenue Code of 1986 to provide an additional religious
			 exemption from the individual health coverage mandate, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Equitable Access to Care and Health Act or the EACH Act. 2.Additional religious exemption from health coverage responsibility requirement (a)In generalSection 5000A(d)(2)(A) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(A)Religious conscience exemptions
 (i)In generalSuch term shall not include any individual for any month if such individual has in effect an exemption under section 1311(d)(4)(H) of the Patient Protection and Affordable Care Act which certifies that—
 (I)such individual is a member of a recognized religious sect or division thereof which is described in section 1402(g)(1), and is adherent of established tenets or teachings of such sect or division as described in such section; or
 (II)such individual is a member of a religious sect or division thereof which is not described in section 1402(g)(1), who relies solely on a religious method of healing, and for whom the acceptance of medical health services would be inconsistent with the religious beliefs of the individual.
							(ii)Special rules
 (I)Medical health services definedFor purposes of this subparagraph, the term medical health services does not include routine dental, vision and hearing services, midwifery services, vaccinations, necessary medical services provided to children, services required by law or by a third party, and such other services as the Secretary of Health and Human Services may provide in implementing section 1311(d)(4)(H) of the Patient Protection and Affordable Care Act.
 (II)Attestation requiredClause (i)(II) shall apply to an individual for months in a taxable year only if the information provided by the individual under section 1411(b)(5)(A) of such Act includes an attestation that the individual has not received medical health services during the preceding taxable year..
 (b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2013.
 (c)ConstructionNothing in the amendment made by subsection (a) shall preempt any State law requiring the provision of medical treatment for children, especially those who are seriously ill.
			
	Passed the House of Representatives September 28, 2015.Karen L. Haas,Clerk
